343 So. 2d 16 (1977)
William MARKHAM, As Broward County Property Appraiser, Petitioner,
v.
MacCABEE INVESTMENTS, INC., a Florida Corporation, Respondent.
No. 47433.
Supreme Court of Florida.
February 10, 1977.
Rehearing Denied March 30, 1977.
Gaylord A. Wood, Jr., and Martin H. Cohen of Wood & Cohen, Fort Lauderdale, for petitioner.
Mallory H. Horton of Horton, Perse & Ginsberg, and Dubbin, Schiff, Berkman & Dubbin, Miami, for respondent.
William M. Barr, of Raymond, Wilson, Conway, Barr, Burrows & Abraham, Daytona Beach, for James Bailey, as Tax Assessor of Volusia County, and Volusia County, amici curiae.
OVERTON, Chief Justice.
This cause is before us on petition for writ of certiorari to review a decision of the Fourth District Court of Appeal reported at 311 So. 2d 718 (Fla. 4th DCA 1975).
The trial court held that a private party's leasehold interest in a municipally owned facility used primarily for theater productions was taxable. The Fourth District Court of Appeal reversed, holding the leasehold was tax exempt because the use of the facility served a public purpose within the meaning of Chapter 196, Florida Statutes. We have jurisdiction because the decision of the District Court conflicts with Brandes v. City of Deerfield Beach, 186 So. 2d 6 (Fla. 1966).[1]
During the pendency of this action we rendered our decision in Volusia County v. Daytona Beach Racing and Recreational Facilities District, 341 So. 2d 498 (Fla. 1976), which is controlling and which also conflicts *17 with the decision of the Fourth District Court of Appeal. The decision below is quashed, and the cause is remanded for action consistent with our Volusia County opinion, supra.
It is so ordered.
ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
ADKINS, J., dissents.
NOTES
[1]  Art. V, § 3(b)(3), Fla. Const.